Case 1:20-cv-00039-CB Document 1-3 Filed 02/14/20 Page 1 of 5




           EXHIBIT B
         Case 1:20-cv-00039-CB Document 1-3 Filed 02/14/20 Page 2 of 5



BURNS WHITE LLC                                   Attorneys for Defendant,                       rs>
                                                                                                 <=3

BY: Stuart T. O'Neal, Esquire                     Borough of Polk                              p if§
                                                                                               >-0


       Nicole C. Freiler. Esquire                                                              3 iff
100 Four Falls, Suite 515                                                            •c
1001 Conshohocken State Road                                                    o
                                                                               C-Z         Ja.         ofT7';?
West Conshohocken, PA 19428                                                    ■o          ^ oi^o
Phone: (484) 567-5700                                                                     V?
Fax: (484) 567-5701                                                             o
                                                                                          CO           ''rp

STEVEN G. EAKIN,                                   COURT OF COMMON PLEAS
                                                   VENANGO COUNTY
                              Plaintiff
                                                   CIVIL DIVISION
                       v.
                                                  NO. 972-2019
 BOROUGH OF POLK, TOWNSHIP OF
 FRENCHCREEK, EDWARD SHARP, JR.,                  JURY TRIAL DEMANDED
 and ALAN K. HELLER

                              Defendants.


                      PRAECIPE FOR RULE TO FILE COMPLAINT

TO THE PROTHONOTARY:

       Please enter a Rule upon Plaintiff to file a Complaint within twenty (20) days hereof or

suffer the entry of a Judgment Non Pros.

                                                                ITE, LLC


                                            By:
                                                  Stuart T. O'Neal, Esquire
                                                  Nicole C. Freiler, Esquire
                                                  Attorneys for Defendant,
                                                  Borough of Polk

Date: November 27. 2019
         Case 1:20-cv-00039-CB Document 1-3 Filed 02/14/20 Page 3 of 5




 STEVEN G. EAKIN                                      COURT OF COMMON PLEAS
                                                      VENANGO COUNTY
                                 Plaintiff
                                                      CIVIL DIVISION
                      v.
                                                      NO. 972-2019
 BOROUGH OF POLK, TOWNSHIP OF
 FRENCHCREEK, EDWARD SHARP, JR.,                      JURY TRIAL DEMANDED
 and ALAN K. HELLER

                                 Defendants.

                                               RULE

       AND NOW. this               day of                            , 20__, the Plaintiff is hereby

ruled to file a Complaint with regard to the above-captioned matter within twenty (20) days, or

suffer a Judgment of Non Pros.




                                                      Prothonotary
         Case 1:20-cv-00039-CB Document 1-3 Filed 02/14/20 Page 4 of 5




 BURNS WHITE LLC                                     Attorneys for Defendant,
 BY: Stuart T. O’Neal, Esquire                       Borough of Polk
        Nicole C. Freiler, Esquire
 100 Four Falls, Suite 515
 1001 Conshohocken Slate Road
 West Conshohocken. PA 19428
 Phone: (484) 567-5700
 Fax: (484) 567-5701

 STEVEN G. EAKIN,                                    COURT OF COMMON PLEAS
                                                     VENANGO COUNTY
                               Plaintiff
                                                     CIVIL DIVISION
                       v.
                                                     NO. 972-2019
 BOROUGH OF POLK. TOWNSHIP OF
 FRENCHCREEK, EDWARD SHARP, JR.,                     JURY TRIAL DEMANDED
 and ALAN K. HELLER

                               Defendants.

                             CERTIFICATE OF COMPLIANCE

       I, Stuart T. O’Neal, Esquire, hereby certify that this filing complies with the provisions of

the Public Access Policy of the Unified Judicial System of Pennsylvania: Case Records of the

Appellate and Trial Courts that require filing confidential information and documents differently

than non-conlidential information and documents.                         ">

                                                     B        WHITE, LLC
                                                                           O
                                             By:
                                                     Stuart T. O’Neal. Esquire
                                                     Nicole C. Freiler, Esquire
                                                     Attorneys for Defendant,
                                                     Borough of Polk
Date: November 27. 2019
         Case 1:20-cv-00039-CB Document 1-3 Filed 02/14/20 Page 5 of 5




BURNS WHITE LLC                                   Attorneys for Defendant,
BY: Stuart T. O’Neal, Esquire                     Borough of Polk
       Nicole C. Freiler, Esquire
100 Four Falls, Suite 515
1001 Conshohocken State Road
West Conshohocken, PA 19428
Phone: (484) 567-5700
Fax: (484) 567-5701

STEVEN G. EAKIN,                                   COURT OF COMMON PLEAS
                                                   VENANGO COUNTY
                              Plaintiff
                                                   CIVIL DIVISION
                      v.
                                                   NO. 972-2019
BOROUGH OF POLK, TOWNSHIP OF
FRENCHCREEK, EDWARD SHARP, JR.,                    JURY TRIAL DEMANDED
and ALAN K. HELLER

                              Defendants.

                               CERTIFICATE OF SERVICE

       I, Stuart T. O’Neal, Esquire, hereby certify that on this 27lh day of November 2019, I

served a true and correct copy of our Praeacipe for Rule to File Complaint upon the following

via USPS First Class Mail and Certified Mail, Return Receipt Requested:

                                    Steven G. Eakin, Pro Se
                                       563 Bucktail Road
                                      Franklin, PA 16323

                                                   BTJRNS AVHITE, LLC

                                            By:
                                                   Stuart T. O’Neal, Esquire
                                                   Nicole C. Freiler, Esquire
                                                   A ttorneysfor Defendant,
                                                   Borough of Polk
